                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                      HAMMOND DIVISION AT LAFAYETTE

JAMES K. SCHENKE,                        )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )      No. 4:18 CV 90
                                         )
JIM BUSH, et al.,                        )
                                         )
             Defendants.                 )

                                OPINION and ORDER

      This matter is before the court on defendants’ motion to dismiss. (DE # 8.) For

the reasons set forth below, the motion will be granted.

I.    BACKGROUND

      James Schenke, a plaintiff proceeding without an attorney, filed this lawsuit

against a number of defendants associated with Purdue University, his former

employer. (DE # 1.) Schenke sued: Mitch Daniels, President of Purdue; Trent

Klingerman, Vice President of Human Resources; Julie Rosa, Assistant Vice President of

Public Affairs; Shelley Triol, Assistant Vice President; Steve Schultz, General Counsel

for Purdue; and Keene Red Elk, Captain of the Purdue University Police.

      Schenke alleges that the defendants unlawfully restricted his speech and

retaliated against him when he exercised his right to free speech. He claims that he was

wrongfully denied a promotion, and was disciplined and ultimately terminated, for

speaking out publically in opposition to the City of West Lafayette’s attempts to annex

property and for publically opposing the opening of the U.S. 231 bypass.
       Defendants have filed a motion to dismiss. (DE # 8.) Schenke did not respond to

the motion and the time to do so has passed. This matter is now ripe for resolution.

II.    LEGAL STANDARD

       Defendants have moved to dismiss plaintiff’s claims under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief may be granted. A judge

reviewing a complaint pursuant to Rule 12(b)(6) must construe the allegations in the

complaint in the light most favorable to the non-moving party, accept all well-pleaded

facts as true, and draw all reasonable inferences in favor of the non-movant. United

States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018).

       Under the liberal notice-pleading requirements of the Federal Rules of Civil

Procedure, the complaint need only contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “While the federal

pleading standard is quite forgiving, . . . the complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ray v. City

of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). A plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).

       To meet this standard, a complaint does not need detailed factual allegations, but

it must go beyond providing “labels and conclusions” and “be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. As the Seventh Circuit


                                               2
explained, a complaint must give “enough details about the subject-matter of the case to

present a story that holds together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir.

2010). Even if the truth of the facts alleged appears doubtful, and recovery remote or

unlikely, the court cannot dismiss a complaint for failure to state a claim if, when the

facts pleaded are taken as true, a plaintiff has “nudged their claims across the line from

conceivable to plausible.” Twombly, 550 U.S. at 555, 570.

III.   DISCUSSION

       Defendants argue that Schenke’s claims are barred by claim preclusion because

at the time he filed this case he was in the process of litigating the same claims, against

many of the same defendants, in Schenke v. Daniels, No. 4:15-CV-75 (“Daniels”). (DE # 9

at 8.) In Daniels, Schenke named many of the same defendants he has sued in this case:

Julie Griffith, Mitch Daniels, Trent Klingerman, Julie Rosa, Brian Zink, and Shelley Triol

(“Purdue defendants”). He alleged that these defendants violated his First Amendment

rights by restraining his speech and retaliating against him for speaking out against the

City of West Lafayette’s proposed annexation and the opening of the U.S. 231 bypass.

Daniels, No. 4:15-CV-75, DE ## 1, 64. Schenke claimed that the Purdue defendants

violated his rights under the First Amendment by abridging his right to free speech and

by retaliating against him when he exercised his right to speak. Id. The Court dismissed

defendant Rosa after Schenke admitted that he did not have an actionable claim against

her. Id. at DE # 88, 2017 WL 4366000 (N.D. Ind. Sept. 29, 2017). The Court later granted




                                             3
summary judgment to the remaining Purdue defendants. Id. at DE # 113, 2019 WL

1245160 (N.D. Ind. Mar. 15, 2019).

       “The preclusive effect of a judgment is defined by claim preclusion and issue

preclusion, which are collectively referred to as ‘res judicata.’” Taylor v. Sturgell, 553 U.S.

880, 892 (2008). The purpose of the doctrine of res judicata is to promote predictability

in the judicial process, to preserve judicial resources, and to protect litigants from the

expense and disruption of repeated litigation. Bell v. Taylor, 827 F.3d 699, 708 (7th Cir.

2016). Courts look to federal common law to determine the preclusive effect of a

federal-court judgment. Taylor, 553 U.S. at 891.

       “Under the doctrine of claim preclusion, a final judgment forecloses ‘successive

litigation of the very same claim, whether or not relitigation of the claim raises the same

issues as the earlier suit.’” Id. at 892 (internal citation omitted). Claim preclusion “bars a

claim that was litigated or could have been litigated in a previous action when three

requirements are met: (1) an identity of the causes of action; (2) an identity of the parties

or their privies; and (3) a final judgment on the merits.” Kilburn-Winnie v. Town of

Fortville, 891 F.3d 330, 333 (7th Cir. 2018) (internal quotation marks and citation

omitted). “The test for an identity of the causes of action is whether the claims arise out

of the same set of operative facts or the same transaction.” Id. Where the nature of the

claims, the legal basis for recovery, the law involved, and the respective factual

backgrounds are the same, there is identity for purposes of res judicata – even if the

complaints assert “technically different claims.” Id.


                                              4
       “Issue preclusion, in contrast, bars ‘successive litigation of an issue of fact or law

actually litigated and resolved in a valid court determination essential to the prior

judgment,’ even if the issue recurs in the context of a different claim.” Taylor, 553 at 891

(internal citation omitted).

       A district court may dismiss a pleading on the basis of res judicata if the

affirmative defense is plain from the face of the complaint. Atherton v. St. Vincent Hosp.,

No. 18-2985, 2019 WL 3431337, at *1 (7th Cir. July 30, 2019). See also Park v. Bd. of Trustees

of Univ. of Illinois, 754 F. App’x 437, 439 (7th Cir. 2018), reh’g denied (Dec. 11, 2018)

(“Although collateral estoppel is an affirmative defense, a court may raise it sua sponte,

as we do here, if it is plainly apparent from the face of the complaint.”).

       Here, claim preclusion bars Schenke’s present claims against defendants Zink,

Griffith, Daniels, Rosa, Klingerman, and Triol. Schenke did, or could have, litigated all

of his present claims regarding the restrictions on his speech, his discipline, and his

termination,1 in Daniels. Schenke’s allegations in this case are largely duplicative of his

allegations in Daniels. In both actions his claims arise out of the same set of operative

facts regarding: his employment; his speech opposing annexation and the construction

of the U.S. 231 bypass; defendants’ restrictions on his speech; and his discipline, denial


       1
         Schenke initiated his case in Daniels prior to his termination. However, he had
an opportunity to include, and in fact intended to include, a claim regarding his
allegedly retaliatory termination in that proceeding. In his response to the Purdue
defendants’ motion to dismiss, Schenke stated: “At this point, Schenke intends to argue
that Purdue’s reasons for his termination are pretextual, and that the real reason for
Schenke’s termination is retaliation for exercising his right to freedom of speech, and for
filing this lawsuit against Purdue.” Daniels, 4:15-CV-75, DE # 77.

                                               5
of a promotion to Public Information Officer, and eventual termination from Purdue, in

retaliation for his speech. His claims in both cases involve the same nature of claims,

legal basis for recovery, and factual background. The Court Daniels entered a final

judgment on the merits on Schenke’s claims against defendants Zink, Griffith, Daniels,

Rosa, Klingerman, and Triol. Thus, claim preclusion applies to bar Schenke’s present,

successive claims against these defendants.

       Defendant Red Elk was not a named party in Daniels, but Schenke did name him

as a defendant in Schenke v. Phelps, No. 4:18-CV-87 (“Phelps”). Schenke’s allegation

against Red Elk in Phelps is identical to his allegation against Red Elk in the present

case: he claims that Red Elk advised Schenke that his employment at Purdue had been

terminated and that he was a persona non grata on campus. Id. at DE # 16, 2019 WL

2503670, at *1 (N.D. Ind. June 17, 2019). The Court in Phelps dismissed Schenke’s

complaint for failure to state a claim. Id. at DE # 17. Because Schenke’s claim against

Red Elk in Phelps involved an identity of claim and party, and resulted in a final

judgment on the merits, Schenke’s present claim against Red Elk is barred by claim

preclusion.

       Finally, with respect to defendants Bush and Schultz, these defendants were not

named in Daniels or Phelps, and thus there is no identity of parties and claim preclusion

does not apply. However, Schenke’s claims against these defendants are barred by issue

preclusion. See Park, 754 F. App’x at 439 (while claim preclusion was inapplicable to

successive claims against new defendants, issue preclusion applied to bar claims);


                                              6
Neuman v. McCoy, 210 F. App’x 542, 545 (7th Cir. 2006) (unpublished) (issue preclusion

may be used offensively by a new defendant against a plaintiff who has had one full

and fair opportunity to litigate a given claim).

       In this case, Schenke claims that Schultz, as Purdue General Counsel, and Bush,

as Schenke’s immediate supervisor, took part in the violations of his First Amendment

rights. Schenke claims that Schultz: declined his request to reword a reprimand he

received after he spoke to a reporter; refused to negotiate a settlement with him

regarding his First Amendment claims; and corresponded with him regarding the

adverse employment actions taken against him. (Id. at 9, 12, 16.) Schenke claims that

Bush imposed pretextual discipline on him as part of the overall scheme to terminate

him because of his speech. (Id. at 2, 17-20.)

       The legal and factual issues in this case have already been adjudicated on the

merits in Daniels. The Court in Daniels determined that Schenke’s speech regarding the

annexation and bypass were made within the scope of his employment as a media

liaison. Daniels, 4:15-CV-75, 2019 WL 1245160 at *6. The Court found that because

Schenke spoke as a public employee, not as a private citizen, his speech was not entitled

to First Amendment protection. Id. The Court also determined that there was no

evidence of a connection between Schenke’s speech and the alleged retaliation. Id. at *7.

Finally, the Court found that the employment guidelines that Schenke challenged did

not constitute a prior restraint to his speech because the guidelines did not restrict any

speech protected by the First Amendment. Id. at *8. These legal and factual


                                                7
determinations were essential to the Court’s final judgment against Schenke in Daniels.

Because Schenke’s successive claims in this case attempt to relitigate factual and legal

issues that were conclusively decided in Daniels, issue preclusion bars Schenke’s present

claims.

IV.    CONCLUSION

       For the foregoing reasons, the court GRANTS defendants’ motion to dismiss.

(DE # 8.)

                                          SO ORDERED.

       Date: August 16, 2019
                                           s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                            8
